Citation Nr: 0331657	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-13 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1973, from January 1976 to March 1977, and from July 1978 to 
August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDING OF FACT

The veteran does not have a currently shown left knee 
disability.


CONCLUSION OF LAW

The veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was signed into law.  
On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
were effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the April 2002 rating decision from which the current 
appeal originates.  In response to his notice of disagreement 
with the above rating decision, the veteran was provided with 
a statement of the case in September 2002 which notified him 
of the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  In addition, the RO in November 2001 advised 
the veteran of the information and evidence necessary to 
substantiate his claim, informed him what evidence VA would 
obtain for him once identified by the veteran, and of what 
evidence he was responsible for submitting.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In November 2001 the 
veteran responded that all medical records regarding his left 
knee were contained in his service medical record (SMR).  
Later in November 2001 the RO requested that the veteran 
provide evidence of treatment since military discharge.  The 
veteran did not respond to that request.  The Board notes 
that the September 2002 statement of the case provided the 
veteran with the regulations implementing the VCAA.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case informed the veteran of the information and 
evidence needed to substantiate his claim.  Moreover, and as 
noted above, the November 2001 letters together notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
the information provided to the veteran that he has been 
advised of the legal requirements in this case.

The Board is aware that in Paralyzed Veterans of Am. v. Sec'y 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), 
the United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as being inconsistent with 38 U.S.C. § 
5103(b)(1), finding that the 30-day period provided in § 
3.159(b)(1) to respond to VA's notification (pursuant to the 
VCAA) of the information and evidence necessary to 
substantiate a claim is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Although 
the first November 2001 correspondence informed the veteran 
that he should submit the requested information and evidence 
within 60 days, the second November 2001 correspondence 
clearly advised him that he had up to one year in which to 
submit the referenced information and evidence.  In any 
event, the veteran did respond to the November 2001 letters 
prior to adjudication of his claim, indicating that the only 
pertinent evidence was contained in his SMR.  Consequently, 
the Board finds that deciding the case prior to the 
expiration of the one-year limit defined in 
38 C.F.R. 3.159(b)(1) has not prejudiced the veteran.

With respect to VA's duty to assist the veteran, the Board 
notes that the veteran was asked to identify any medical 
records pertinent to his claim, and that the veteran 
responded that all medical records pertaining to his left 
knee were contained in his SMR; his SMR is of record.  As 
noted above, the veteran did not respond to a subsequent 
request for evidence of treatment since military discharge, 
which might have indicated a current left knee disability.  
Accordingly, the Board finds that VA's duty to assist the 
veteran in obtaining medical records in support of his claim 
has been fulfilled. 

The Board notes that the veteran and his representative have 
requested additional VA examination of the veteran.  Although 
the veteran has not been specifically examined by VA in 
connection with the instant claim, the Board points out that 
he attended VA examinations in December 1997 and September 
2002, the reports of which are negative for any complaints, 
finding or diagnosis of left knee disability.  The Board 
acknowledges the veteran's contention that the December 1997 
examination was somehow deficient, but points out that he has 
not challenged the accuracy of the September 2002 
examination.  Although both examinations were general medical 
examinations, rather than orthopedic ones, additional 
evaluation is not required in this case.  As will be 
explained in greater detail below, the record is devoid of 
any competent evidence demonstrating that the veteran does in 
fact have a currently diagnosed left knee disability or 
persistent or recurring symptoms of such disability.  The 
Board therefore finds that he is not entitled to further VA 
examination in connection with the instant appeal.  See 
38 C.F.R. § 3.159(c)(4) (2003); Wells v. Principi, 326 F.3d 
1381 (2003).

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be taken to 
comply with the provisions of the VCAA, its implementing 
regulations, or the PVA decision.  Therefore, the veteran 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  See Bernard v. Brown,  4 Vet. App. 
384, 392-94 (1993).

I. Background

The veteran served on active duty in the Navy from July 1969 
to July 1973, in the U.S. Marine Corps (USMC) from January 
1976 to March 1977, and in the Navy again from July 1978 to 
August 1982.  The veteran's SMR indicates that he was seen 
for a left knee injury on January 27, 1970, attributed to 
running on the previous day.  The knee evidenced swelling, 
effusion, and full range of motion on examination, and the 
provisional diagnosis was torn cartilage.  X-ray studies of 
the left knee were negative.  The record confirms that the 
veteran was treated conservatively, first with the 
application of heat, and then with the use of a brace.  On 
March 26, 1970 the veteran reported that he was better, and 
the record notes that the examination that day was entirely 
normal, except for slight effusion and decreased tone of the 
medialis.  The diagnostic impression was of a probable torn 
medial meniscus, and the physician observed that there was no 
clicking or instability in the knee.  The veteran was advised 
to continue with exercise, increase isometrics, and return 
again if needed.  On March 16, 1973, the veteran presented 
with complaints of occasional locking, swelling, and pain in 
the left knee.   The examiner noted moderate effusion and 
pain in the knee on pronation, but also noted that the knee 
was stable with full range of motion, and concluded that 
internal derangement needed to be ruled out.

No subsequent left knee complaints, treatment, or findings 
were noted from March 1973 through the remainder of the 
veteran's first tour of service in the Navy, the subsequent 
tour in the USMC, and through entry into the second tour of 
duty with the Navy.  This period included multiple visits to 
sick bay and several physical examinations, including 
examinations on leaving and re-entering active duty.  

The veteran was again seen for left knee complaints on 
January 28, 1980, after twisting the knee while running.  The 
medical corpsman who treated him noted some swelling, but not 
any tenderness or loss of range of motion.  The assessment 
was muscle strain/ligament strain.  The veteran was advised 
to wrap the knee in an Ace bandage, soak the knee in hot 
water, and return to the clinic if the pain persisted.  There 
is no further mention of complaints about the left knee in 
the veteran's SMR.  

The record reflects that since leaving active duty in August 
1982 the veteran has had numerous visits to medical 
facilities, including in connection with VA examinations 
conducted in December 1997 and September 2002.  None of the 
examination or treatment reports refers to any complaints, 
finding, or diagnosis of left knee disability.

In several statements the veteran indicates that he uses an 
Ace bandage in order to stabilize his left knee.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2003).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 478 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992). 

While, as described above, the veteran was treated on three 
occasions in service for left knee problems diagnosed at one 
point as a probable medial meniscal tear and at another point 
as a strain, the remainder of the service medical records are 
negative for any reference to left knee disability, and his 
examinations for discharge for each period of service are 
entirely negative for any complaints, finding, or diagnosis 
of chronic left knee disability.  At his final examination 
for discharge the veteran reported that he was in good 
physical condition, and indicated that he had not ever had a 
trick or locked knee, lameness, or swollen or painful joints. 

Moreover, there is no post-service medical evidence on file 
suggesting the presence of left knee disability, and the 
veteran has indicated that no such medical evidence exists.  
The Board notes that the veteran was examined by VA in 
December 1997 and September 2002, and by a private facility 
in June of 2002, but at no point reported any complaints 
regarding his left knee.  No left knee irregularities were 
found.

In short, there is no competent evidence of record showing 
that the veteran has a current left knee disability.  While 
the veteran himself has asserted that he has such disability, 
there is no indication that he is qualified through 
education, training or experience to offer medical diagnoses.  
As a layperson his statements as to medical diagnosis do not 
constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
(2003). 

As noted previously, there must be evidence of the current 
existence of a claimed disability in order for service 
connection to be granted for that disability.  See Rabideau, 
supra.  Since the evidence does not show that the veteran has 
a current left knee disorder, his claim must be denied.

In reaching the conclusion that service connection is not 
warranted for left knee disability, the Board finds that 
application of the evidentiary equipoise rule is not 
warranted because the evidence is not balanced and a 
reasonable doubt does not exist as to a material issue.  See 
38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  


ORDER

Entitlement to service connection for left knee disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



